Case: 14-10984       Document: 00513066822         Page: 1     Date Filed: 06/04/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 14-10984
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                              June 4, 2015
UNITED STATES OF AMERICA,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Plaintiff - Appellee

v.

NARCISO AMADOR-VELASQUEZ,

                                                  Defendant - Appellant


                   Appeals from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:14-CR-68-1


Before JOLLY, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM: *
       Narciso Amador-Velasquez pleaded guilty to one count of illegal reentry
following deportation, in violation of 8 U.S.C. § 1326.                  The presentence
investigation report calculated a sentencing range under the advisory
Sentencing Guidelines of 21-27 months’ imprisonment. It also noted a greater
sentence would be warranted, to which Amador objected. In imposing a 42-
month term of imprisonment, after considering the 18 U.S.C. § 3553(a)


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-10984     Document: 00513066822      Page: 2    Date Filed: 06/04/2015


                                  No. 14-10984

sentencing factors, the district court found Amador’s “almost total lack of
respect for the law of the United States makes him a serious and continuing
threat to the peace and security of this country”.
      Amador challenges this sentence as substantively unreasonable because
it overvalued the significance of his criminal history in concluding he posed
that threat.
      Although post-Booker, the Guidelines are advisory only, and a properly
preserved objection to an ultimate sentence is reviewed for reasonableness
under an abuse-of-discretion standard, the district court must still properly
calculate the advisory Guidelines-sentencing range for use in deciding on the
sentence to impose. Gall v. United States, 552 U.S. 38, 51 (2007). In that
respect, for issues preserved in district court, its application of the Guidelines
is reviewed de novo; its factual findings, only for clear error. E.g., United States
v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008). As noted, Amador
maintains only that his sentence is substantively unreasonable.
      In doing so, Amador contends the court “aggrandized [his] criminal
history and minimized his positive facts”, which effectively is a request for this
court to reweigh the sentencing factors. But, obviously, the sentencing court
is in the best position to find facts and judge their import. E.g., Gall, 552 U.S.
at 51. The district court sufficiently articulated its reasoning for the upward
variance, and the resulting sentence is substantively reasonable. See, e.g.,
United States v. Smith, 440 F.3d 704, 708-09, 710 (5th Cir. 2006).
      AFFIRMED.




                                         2